 



Exhibit 10.5
TERM LOAN AGREEMENT
     This Term Loan Agreement (the “Agreement”) is made and entered into by and
between the undersigned borrower (the “Borrower”) and the undersigned bank (the
“Bank”) as of the date set forth on the last page of this Agreement.
ARTICLE I. LOANS
     1.1 Terms for Advance(s). [Choose One:]

  Xo     Single Advance Term Loan. As of the date hereof, the Borrower has
obtained a term loan from the Bank in the amount of $5,000,000 (the “Loan
Amount”). The term loan is evidenced by a single promissory note of the Borrower
to the order of the Bank in the principal amount of the Loan Amount and dated as
of the date hereof (the “Note”).     o     Multiple Advance Term Loan. Prior to
n/a or the earlier termination hereof, the Borrower may obtain advances from the
Bank in an aggregate amount not exceeding $ n/a (the “Loan Amount”). The term
loans will be evidenced by a single promissory note of the Borrower to the Bank
In the principal amount of the Loan Amount and dated as of the date hereof (the
“Note”). Although the Note will be expressed as payable in the full Loan Amount,
the Borrower will be obligated to pay only the amounts actually disbursed
hereunder, together with accrued interest on the outstanding balance at the
rates and on the dates specified therein and such other charges provided for
herein.

     1.2 Advances and Paying Procedure. The Bank is authorized and directed to
credit any of the Borrower’s accounts with the Bank (or to the account the
Borrower designates in writing) for all loans made hereunder, and the Bank is
authorized to debit such account or any other account of the Borrower with the
Bank for the amount of any principal, interest or expenses due under the Note or
other amount due hereunder on the due date with respect thereto. It, upon any
request by the Borrower to the Bank to issue a wire transfer, there Is an
inconsistency between the name of the recipient of the wire and its
identification number as specified by the Borrower, the Bank may, without
liability, transmit the payment via wire based solely upon the identification
number.
     1.3 Closing Fee. The Borrower will pay the Bank a one-time closing fee of $
n/a contemporaneously with execution of this Agreement. This fee is in addition
to all other fees, expenses and other amounts due hereunder.
     1.4 Compensating Balances. The Borrower will maintain on deposit with the
Bank in non-interest bearing accounts average daily collected balances, in
excess of that required to support account activity and other credit facilities
extended to the Borrower by the Bank, an amount at least equal to the sum of (i)
$ n/a and (ii) $ n/a% of the Loan Amount as computed on a monthly basis. If the
Borrower fails to keep and maintain such balances, it will pay a deficiency fee,
payable within five days after receipt of a statement therefor calculated on the
amount by which the Borrower’s average daily balances are less than the
requirements set forth above, computed at a rate equal to the rate set forth in
the Note.
     1.5 Expenses and Attorneys’ Fees. Upon demand, the Borrower will
immediately reimburse the Bank and any participant in the Obligations (defined
below) (“Participant”) for all attorneys’ fees and all other costs, fees and
out-of-pocket disbursements incurred by the Bank or any Participant in
connection with the preparation, execution, delivery, administration, defense
and enforcement of this Agreement or any of the other Loan Documents (defined
below), including attorneys’ fees and all other costs and fees (a) incurred
before or after commencement of litigation or at trial, on appeal or in any
other proceeding, (b) incurred In any bankruptcy proceeding and (c) related to
any waivers or amendments with respect thereto (examples of costs and fees
include but are not limited to fees and costs for: filing, perfecting or
confirming the priority of the Bank’s lien, title searches or insurance,
appraisals, environmental audits and other reviews related to the Borrower, any
collateral or the loans, if requested by the Bank). The

Page 1 of 11



--------------------------------------------------------------------------------



 



Borrower will also reimburse the Bank and any Participant for all costs of
collection, including all attorneys’ fees, before and after judgment, and the
costs of preservation and/or liquidation of any collateral.
     1.6 Conditions to Borrowing. The Bank will not be obligated to make (or
continue to make) advances hereunder unless (i) the Bank has received executed
originals of the Note and all other documents or agreements applicable to the
loans described herein, including but not limited to the documents specified in
Article III (collectively with this Agreement the “Loan Documents), in form and
content satisfactory to the Bank; (ii) if the loan is secured, the Bank has
received confirmation satisfactory to It that the Bank has a properly perfected
security interest, mortgage or lien, with the proper priority; (iii) the Bank
has received certified copies of the Borrower’s governance documents and
certification of entity status satisfactory to the Bank and all other relevant
documents; (iv) the Bank has received a certified copy of a resolution or
authorization in form and content satisfactory to the Bank authorizing the loan
and all acts contemplated by this Agreement and all related documents, and
confirmation of proper authorization of all guaranties and other acts of third
parties contemplated hereunder; (v) if required by the Bank, the Bank has been
provided with Opinion of the Borrower’s counsel in form and content satisfactory
to the Bank confirming the matters outlined in Section 2.2 and such other
matters as the Bank requests; (vi) no default exists under this Agreement or
under any other Loan Documents, or under any other agreements by and between the
Borrower and the Bank; and (vii) all proceedings taken in connection with the
transactions contemplated by this Agreement (including any required
environmental assessments),and an instruments, authorizations and other
documents applicable thereto, are satisfactory to the Bank and its counsel.
ARTICLE II. WARRANTIES AND COVENANTS
     While any part of the credit granted to the Borrower under this Agreement
or the other Loan Documents is available or any obligations under any of the
Loan Documents are unpaid or outstanding, the Borrower continuously warrants and
agrees as follows:
     2.1 Accuracy of Information. Alt information, certificates or statements
given to the Bank pursuant to this Agreement and the other Loan Documents will
be true and complete when given.
     2.2 Organization and Authority; Litigation. This Agreement and the other
Loan Documents are the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their terms. The execution,
delivery and performance of this Agreement and all other Loan Documents to which
the Borrower is a party (i) are within the borrower’s power; (ii) have been duly
authorized by all appropriate entity action; (iii) do not require the approval
of any governmental agency; and (iv) will not violate any law, agreement or
restriction by which the Borrower is bound. If the Borrower is not an
Individual, the Borrower is validly existing and in good standing under the laws
of its state of organization, has all requisite power and authority and
possesses all licenses necessary to conduct its business and own Its properties.
There is no litigation or administrative proceeding threatened or pending
against the Borrower which would, if adversely determined, have a material
adverse effect on the Borrower’s financial condition or its property.
     2.3 Existence; Business Activities; Assets; Change of Control. The Borrower
will (i) preserve its existence, rights and franchises; (ii) not make any
material change in the nature or manner of its business activities; (iii) not
liquidate, dissolve, acquire another entity or merge or consolidate with or into
another entity or change its form of organization; (iv) not amend its
organizational documents In any manner that may conflict with any term or
condition of the Loan Documents; and (v) not sell, lease, transfer or otherwise
dispose of all or substantially all of its assets. Other than the transfer to a
trust beneficially controlled by the transferor, no event shall occur which
causes or results in a transfer of majority ownership of the Borrower while any
Obligations are outstanding or while the Bank has any obligation to provide
funding to the Borrower.
     2.4 Use of Proceeds; Margin Stock; Speculation. Advances by the Bank
hereunder will be used exclusively by the Borrower for the purposes represented
to the Bank. The Borrower will not, without the prior written consent of the
Bank, redeem, purchase, or retire any of the capital stock or declare or pay

Page 2 of 11



--------------------------------------------------------------------------------



 



any dividends, or make any other payments or distributions of a similar type or
nature including withdrawal distributions. The Borrower will not use any of the
loan proceeds to purchase or carry “margin’ stock (as defined In Regulation U of
the Board of Governors of the Federal Reserve System). No part of any of the
proceeds will be used for speculative investment purposes, including, without
limitation, speculating or hedging in the commodities and/or futures market.
     2.5 Environmental Matters. Except as disclosed in a written schedule
attached to this Agreement (if no schedule Is attached, there are no
exceptions), there exists no uncorrected violation by the Borrower of any
federal, state or local laws (including statutes, regulations, ordinances or
other governmental restrictions and requirements) relating to the discharge of
air pollutants, water pollutants or process waste water or otherwise relating to
the environment or Hazardous Substances as hereinafter defined, whether such
laws currently exist or are enacted in the future (collectively “Environmental
Laws”). The term “Hazardous Substances” will mean any hazardous or toxic wastes,
chemicals or other substances, the generation, possession or existence of which
is prohibited or governed by any Environmental Laws. The Borrower is not subject
to any judgment, decree, order or citation, or a party to (or threatened with)
any litigation or administrative proceeding, which asserts that the Borrower
(i) has violated any Environmental Laws; (ii) is required to clean up, remove or
take remedial or other action with respect to any Hazardous Substances
(collectively “Remedial Action”);or (iii) is required to pay all or a portion of
the cost of any Remedial Action, as a potentially responsible party. Except as
disclosed on the Borrower’s environmental questionnaire provided to the Bank,
there are not now, nor to the Borrower’s knowledge after reasonable
investigation have there ever been, any Hazardous Substances (or tanks or other
facilities for the storage of Hazardous Substances) stored, deposited, recycled
or disposed of on, under or at any real estate owned or occupied by the Borrower
during the periods that the Borrower owned or occupied such real estate, which
if present on the real estate or in soils or ground water, could require
Remedial Action. To the Borrower’s knowledge, there are no proposed or pending
changes In Environmental Laws which would adversely affect the Borrower or its
business, and there are no conditions existing currently or likely to exist
while the Loan Documents are in effect which would subject the Borrower to
Remedial Action or other liability. The Borrower currently complies with and
will continue to timely comply with all applicable Environmental Laws; and will
provide the Bank, immediately upon receipt, copies of any correspondence,
notice, complaint, order or other document from any source asserting or alleging
any circumstance or condition which requires or may require a financial
contribution by the Borrower or Remedial Action or other response by or on the
part of the Borrower under Environmental Laws, or which seeks damages or civil,
criminal or punitive penalties from the Borrower for an alleged violation of
Environmental Laws.
     2.6 Compliance with Laws. The Borrower has complied with all laws
applicable to its business and its properties, and has all permits, licenses and
approvals required by such laws, copies of which have been provided to the Bank.
     2.7 Restriction on Indebtedness. The Borrower will not create, incur,
assume or have outstanding any indebtedness for borrowed money (including
capitalized leases) except (i) any Indebtedness owing to the Bank and its
affiliates, and (ii) any other indebtedness outstanding on the date hereof, and
shown on the Borrower’s financial statements delivered to the Bank prior to the
date hereof, provided that such other indebtedness will not be increased.
     2.8 Restriction on Liens. The Borrower will not create, incur, assume or
permit to exist any mortgage, pledge, encumbrance or other lien or levy upon or
security interest in any of the Borrower’s property now owned or hereafter
acquired, except (i) taxes and assessments which are either not delinquent or
which are being contested in good faith with adequate reserves provided;
(ii) easements, restrictions and minor title irregularities which do not, as a
practical matter, have an adverse effect upon the ownership and use of the
affected property; (iii) liens in favor of the Bank and its affiliates; and
(iv) other liens disclosed in writing to the Bank prior to the date hereof.
     2.9 Restriction on Contingent Liabilities. The Borrower will not guarantee
or become a surety or otherwise contingently liable for any obligations of
others, except pursuant to the deposit and collection of checks and similar
matters in the ordinary course of business.

Page 3 of 11



--------------------------------------------------------------------------------



 



     2.10 Insurance. The Borrower will maintain insurance to such extent,
covering such risks and with such insurers as is usual and customary for
businesses operating similar properties, and as is satisfactory to the Bank,
Including insurance for fire and other risks insured against by extended
coverage, public liability Insurance and workers’ compensation insurance; and
will designate the Bank as loss payee with a “Lender’s Loss Payable” endorsement
on any casualty policies and take such other action as the Bank may reasonably
request to ensure that the Bank will receive (subject to no other interests) the
insurance proceeds on the Bank’s collateral.
     2.11 Taxes and Other Liabilities. The Borrower will pay and discharge, when
due, all of its taxes, assessments and other liabilities, except when the
payment thereof is being contested In good faith by appropriate procedures which
will avoid foreclosure of liens securing such items, and with adequate reserves
provided therefor.
     2.12 Financial Statements and Reporting. The financial statements and other
Information previously provided to the Bank or provided to the Bank in the
future are or will be complete and accurate and prepared In accordance with
generally accepted accounting principles. There has been no material adverse
change In the Borrower’s financial condition since such information was provided
to the Bank. The Borrower will (i) maintain accounting records In accordance
with generally recognized and accepted principles of accounting consistently
applied throughout the accounting periods involved; (ii) provide the Bank with
such information concerning its business affairs and financial condition
(including Insurance coverage) as the Bank may request; and (iii) without
request, provide the Bank with such specific financial statements,
certifications and/or information as may be set forth in an addendum to this
Agreement.
     2.13 Inspection of Properties and Records; Fiscal Year. The Borrower will
permit representatives of the Bank to visit and inspect any of the properties
and examine any of the books and records of the Borrower at any reasonable time
and as often as the Bank may reasonably desire. The Borrower will not change its
fiscal year.
     2.14 Financial Status. Financial Covenants, if any, will be as set forth in
an addendum to this Agreement.
ARTICLE III. COLLATERAL AND GUARANTIES
     3.1 Collateral. This Agreement and the Note are secured by any and all
security interests, pledges, mortgages/deeds of trust (except any mortgage/deed
of trust expressly limited by its terms to a specific obligation of Borrower to
Bank) or liens now or hereafter in existence granted to the Bank to secure
indebtedness of the Borrower to the Bank, including without limitation as
described in the following documents:

                  o   Real Estate Mortgage(s)/Deed(s) of Trust dated    
 
                    covering real estate located at                  
 
                Xo   Security Agreement(s) dated 0/5/26/06                  
 
                o   Possessory Collateral Pledge Agreement(s) dated    
 
                 
o
  Other                      

     3.2 Guaranties. This Agreement and the Note are guarantied by each and
every guaranty now or hereafter in existence guarantying the indebtedness of the
Borrower to the Bank (except for any guaranty expressly limited by its terns to
a specific separate obligation of Borrower to the Bank) including, without
limitation, the
following:                                                            
 
 
 

Page 4 of 11



--------------------------------------------------------------------------------



 



     3.3 Credit Balances; Setoff. As additional security for the payment of the
obligations described in the Loan Documents and any other obligations of the
Borrower to the Bank of any nature whatsoever(collectively the “Obligations”,
the Borrower hereby grants to the Bank a security Interest in, a lien on and an
express contractual right to set off against all depository account balances,
cash and any other property of the Borrower now or hereafter in the possession
of the Bank and the right to refuse to allow withdrawals from any account
(collectively “Setoff”. The Bank may, at any time upon the occurrence of a
default hereunder (notwithstanding any notice requirements or grace/cure periods
under this or other agreements between the Borrower and the Bank) Setoff against
the Obligations whether or not the Obligations (including future installments)
are then due or have been accelerated, all without any advance or
contemporaneous notice or demand of any kind to the Borrower, such notice and
demand being expressly waived.
     The omission of any reference to an agreement In Sections 3.1 and 3.2 above
will not affect the validity or enforceability thereof. The rights and remedies
of the Bank outlined In this Agreement and the documents identified above are
intended to be cumulative.
ARTICLE IV. DEFAULTS
     4.1 Defaults. Notwithstanding any cure periods described below, the
Borrower will Immediately notify the Bank In writing when the Borrower obtains
knowledge of the occurrence of any default specified below. Regardless of
whether the Borrower has given the required notice, the occurrence of one or
more of the following will constitute a default:

  (a)   Nonpayment. The Borrower shall fail to pay (i) any interest due on the
Note or any fees, charges, costs or expenses under the Loan Documents by 5 days
after the same becomes due; or (ii) any principal amount of the Note when due.  
  (b)   Nonperformance. The Borrower or any guarantor of Borrower’s Obligations
to the Bank (“Guarantor”) shall fail to perform or observe any agreement, term,
provision, condition, or covenant (other than a default occurring under (a),
(c), (d), (e), (f) or (g) of this Section 4.1) required to be performed or
observed by the Borrower or any Guarantor hereunder or under any other Loan
Document or other agreement with or in favor of the Bank.     (c)  
Misrepresentation. Any financial information, statement, certificate,
representation or warranty given to the Bank by the Borrower or any Guarantor
(or any of their representatives) in connection with entering into this
Agreement or the other Loan Documents and/or any borrowing thereunder, or
required to be furnished under the terms thereof, shall prove untrue or
misleading in any material respect (as determined by the Bank in the exercise of
its judgment) as of the time when given.     (d)   Default on Other Obligations.
The Borrower or any Guarantor shall be in default under the terms of any loan
agreement, promissory note, lease, conditional sale contract or other agreement,
document or instrument evidencing, governing or securing any indebtedness owing
by the Borrower or any Guarantor to the Bank or any indebtedness in excess of
$10,000 owing by the Borrower to any third party, and the period of grace, if
any, to cure said default shall have passed.     (e)   Judgments. Any judgment
shall be obtained against the Borrower or any Guarantor which, together with all
other outstanding unsatisfied judgments against the Borrower (or such
Guarantor), shall exceed the sum of $10,000 and shall remain unvacated, unbonded
or unstayed for a period of 30 days following the date of entry thereof.     (f)
  Inability to Perform; Bankruptcy/Insolvency. (i) The Borrower or any Guarantor
shall die or cease to exist; or (ii) any Guarantor shall attempt to revoke any
guaranty of the Obligations described herein, or any guaranty becomes
unenforceable in whole or in part for any reason; or (iii) any bankruptcy,
insolvency or receivership proceedings, or an assignment for the benefit of
creditors, shall be commenced under any Federal or state law by or against the
Borrower or any

Page 5 of 11



--------------------------------------------------------------------------------



 



      Guarantor; or (iv) the Borrower or any Guarantor shall become the subject
of any out-of-court settlement with its creditors; or (v) the Borrower or any
Guarantor is unable or admits in writing its inability to pay its debts as they
mature; or (vi) if the Borrower is a limited liability company, any member
thereof shall withdraw or otherwise become disassociated from the Borrower.    
(g)   Adverse Change; Insecurity. (i) There is a material adverse change in the
business, properties, financial condition or affairs of the Borrower or any
Guarantor, or in any collateral securing the Obligations; or (ii) the Bank in
good faith deems itself insecure.

     4.2 Termination of Loans; Additional Bank Rights. Upon the occurrence of
any of the events identified in Section 4.1, the Bank may at any time
(notwithstanding any notice requirements or grace/cure periods under this or
other agreements between the Borrower and the Bank) (i) immediately terminate
its obligation, if any, to make additional loans to the Borrower, (ii) Setoff;
and/or (iii) take such other steps to protect or preserve the Bank’s interest in
any collateral, including without limitation, notifying account debtors to make
payments directly to the Bank, advancing funds to protect any collateral and
insuring collateral at the Borrower’s expense; all without demand or notice of
any kind, all of which are hereby waived.
     4.3 Acceleration of Obligations. Upon the occurrence of any of the events
identified in Sections 4.1 (a) through 4.1(e) and 4.1(g), and the passage of any
applicable cure periods, the Bank may at any time thereafter, by written notice
to the Borrower, declare the unpaid principal balance of any Obligations,
together with the interest accrued thereon and other amounts accrued hereunder
and under the other Loan Documents, to be immediately due and payable; and the
unpaid balance will thereupon be due and payable, all without presentation,
demand, protest or further notice of any kind, all of which are hereby waived,
and notwithstanding anything to the contrary contained herein or in any of the
other Loan Documents. Upon the occurrence of any event under Section 4.1(f), the
unpaid principal balance of any Obligations, together with all Interest accrued
thereon and other amounts accrued hereunder and under the other Loan Documents,
will thereupon be immediately due and payable, all without presentation, demand,
protest or notice of any kind, all of which are hereby waived, and
notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents. Nothing contained in Section 4.1, Section 4.2 or this section
will limit the Bank’s right to Setoff as provided in Section 3.3 or otherwise in
this Agreement.
     4.4 Other Remedies. Nothing in this Article IV is intended to restrict the
Bank’s rights under any of the Loan Documents or at law, and the Bank may
exercise all such rights and remedies as and when they are available.
ARTICLE V. OTHER TERMS
     5.1 Additional Terms; Addendum/Supplements. The warranties, covenants,
conditions and other terms described in this Section and/or in the Addendum
and/or other attached document(s) referenced In this Section are incorporated
into this Agreement:
     
 
     
 
     
 
     
 
ARTICLE VI. MISCELLANEOUS
     6.1 Delay; Cumulative Remedies. No delay on the part of the Bank in
exercising any right, power or privilege hereunder or under any of the other
Loan Documents will operate as a waiver thereof, nor will any single or partial
exercise of any right, power or privilege hereunder preclude other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein specified are cumulative and are not exclusive of any
rights or remedies which the Bank would otherwise have.

Page 6 of 11



--------------------------------------------------------------------------------



 



     6.2 Relationship to Other Documents. The warranties, covenants and other
obligations of the Borrower (and the rights and remedies of the Bank) that are
outlined in this Agreement and the other Loan Documents are Intended to
supplement each other. In the event of any inconsistencies in any of the terms
in the Loan Documents, all terms will be cumulative so as to give the Bank the
most favorable rights set forth in the conflicting documents, except that if
there is a direct conflict between any preprinted terms and specifically
negotiated terms (whether included in an addendum or otherwise), the
specifically negotiated terms will control.
     6.3 Successors. The rights, options, powers and remedies granted in this
Agreement and the other Loan Documents shall be binding upon the Borrower and
the Bank and their respective successors and assigns, and shall inure to the
benefit of the Borrower and the Bank and the successors and assigns of the Bank,
including without limitation any purchaser of any or all of the rights and
obligations of the Bank under the Note and the other Loan Documents. The
Borrower may not assign its rights or obligations under this Agreement or any
other Loan Documents without the prior written consent of the Bank.
     6.4 Disclosure. The Bank may, in connection with any sale or potential sale
of all or any interest in the Note and other Loan Documents, disclose any
financial information the Bank may have concerning the Borrower to any purchaser
or potential purchaser. From time to time, the Bank may, in its discretion and
without obligation to the Borrower, any Guarantor or any other third party,
disclose information about the Borrower and this loan to any Guarantor, surety
or other accommodation party. This provision does not obligate the Bank to
supply any information or release the Borrower from its obligation to provide
such information, and the Borrower agrees to keep all Guarantors, sureties or
other accommodation parties advised of its financial condition and other matters
which may be relevant to their obligations to the Bank.
     6.5 Indemnification. Except for harm arising from the Bank’s willful
misconduct, the Borrower hereby indemnities and agrees to defend and hold the
Bank harmless from any and all losses, costs, damages, claims and expenses of
any kind suffered by or asserted against the Bank relating to claims by third
parties arising out of the financing provided under the Loan Documents or
related to any collateral (including, without limitation, the Borrower’s failure
to perform its obligations relating to Environmental Matters described in
Section 2.5 above). This indemnification and hold harmless provision will
survive the termination of the Loan Documents and the satisfaction of the
Obligations due the Bank.
     6.6 Notice of Claims Against Bank; Limitation of Certain Damages. In order
to allow the Bank to mitigate any damages to the Borrower from the Bank’s
alleged breach of its duties under the Loan Documents or any other duty, if any,
to the Borrower, the Borrower agrees to give the Bank immediate written notice
of any claim or defense it has against the Bank, whether in tort or contract,
relating to any action or inaction by the Bank under the Loan Documents, or the
transactions related thereto, or of any defense to payment of the Obligations
for any reason. The requirement of providing timely notice to the Bank
represents the parties’ agreed-to standard of performance regarding claims
against the Bank. Notwithstanding any claim that the Borrower may have against
the Bank, and regardless of any notice the Borrower may have given the Bank, the
Bank will not be liable to the Borrower for consequential and/or special damages
arising therefrom, except those damages arising from the Bank’s willful
misconduct.
     6.7 Notices. Notice of any record shall be deemed delivered when the record
has been (a) deposited in the United States Mail, postage pre-paid, (b) received
by overnight delivery service, (c) received by telex, (d) received by telecopy,
(e) received through the internet, or (f) when personally delivered.
     6.8 Payments. Payments due under the Note and other Loan Documents will be
made in lawful money of the United States. Alt payments may be applied by the
Bank to principal, Interest and other amounts due under the Loan Documents In
any order which the Bank elects.
     6.9 Applicable Law and Jurisdiction; Interpretation; Joint Liability;
Severability. This Agreement and all other Loan Documents will be governed by
and interpreted in accordance with the internal laws of the State of Minnesota,
except to the extent superseded by Federal law. THE BORROWER HEREBY CONSENTS TO
THE EXCLUSIVE JURISDICTION OF ANY STATE OR

Page 7 of 11



--------------------------------------------------------------------------------



 



FEDERAL COURT SITUATED IN THE COUNTY OR FEDERAL JURISDICTION OF THE BANK’S
BRANCH WHERE THE LOAN WAS ORIGINATED AND WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, WITH REGARD TO ANY ACTIONS, CLAIMS, DISPUTES OR PROCEEDINGS RELATING
TO THIS AGREEMENT, THE NOTE, THE COLLATERAL ANY OTHER LOAN DOCUMENT, OR ANY
TRANSACTIONS ARISING THEREFROM, OR ENFORCEMENT AND/OR INTERPRETATION OF ANY OF
THE FOREGOING. Nothing herein will affect the Bank’s rights to serve process in
any manner permitted by law, or limit the Bank’s right to bring proceedings
against the Borrower in the competent courts of any other jurisdiction or
jurisdictions. This Agreement, the other Loan Documents and any amendments
hereto (regardless of when executed) will be deemed effective and accepted only
at the Bank’s offices, and only upon the Bank’s receipt of the executed
originals thereof. If there is more than one Borrower, the liability of the
Borrowers will be joint and several, and the reference to “Borrower’ will be
deemed to refer to all Borrowers. Invalidity of any provision of this Agreement
shall not affect the validity of any other provision.
     6.10 Copies; Entire Agreement; Modification. The Borrower hereby
acknowledges the receipt of a copy of this Agreement and all other Loan
Documents. This Agreement is a “transferable record” as defined in applicable
law relating to electronic transactions. Therefore, the holder of this Agreement
may, on behalf of Borrower, create a microfilm or optical disk or other
electronic image of this Agreement that is an authoritative copy as defined in
such law. The holder of this Agreement may store the authoritative copy of such
Agreement in its electronic form and then destroy the paper original as part of
the holder’s normal business practices. The holder, on its own behalf, may
control and transfer such authoritative copy as permitted by such law.
IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING, EXPRESSING CONSIDERATION AND
SIGNED BY THE PARTIES ARE ENFORCEABLE. NO OTHER TERMS OR ORAL PROMISES NOT
CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED. THE TERMS OF THIS
AGREEMENT MAY ONLY BE CHANGED BY ANOTHER WRITTEN AGREEMENT. THIS NOTICE SHALL
ALSO BE EFFECTIVE WITH RESPECT TO ALL OTHER CREDIT AGREEMENTS NOW IN EFFECT
BETWEEN BORROWER AND THE BANK. A MODIFICATION OF ANY OTHER CREDIT AGREEMENTS NOW
IN EFFECT BETWEEN BORROWER AND THE BANK, WHICH OCCURS AFTER RECEIPT BY BORROWER
OF THIS NOTICE, MAY BE MADE ONLY BY ANOTHER WRITTEN INSTRUMENT. ORAL OR IMPLIED
MODIFICATIONS TO SUCH CREDIT AGREEMENTS ARE NOT ENFORCEABLE AND SHOULD NOT BE
RELIED UPON.
     6.11 Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, THE BORROWER AND
THE BANK HEREBY JOINTLY AND SEVERALLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION OR PROCEEDING RELATING TO ANY OF THE LOAN DOCUMENTS, THE
OBLIGATIONS THEREUNDER, ANY COLLATERAL SECURING THE OBLIGATIONS, OR ANY
TRANSACTION ARISING THEREFROM OR CONNECTED THERETO. THE BORROWER AND THE BANK
EACH REPRESENTS TO THE OTHER THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY GIVEN.
     6.12 Attachments. All documents attached hereto, including any appendices,
schedules, riders, and exhibits to this Agreement, are hereby expressly
incorporated by reference.

Page 8 of 11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this TERM LOAN AGREEMENT
as of May 26, 2006.

                      (Individual Borrower)       Rochester Medical Corporation
                          Borrower Name (Organization)
 
                                a Minnesota Corporation                  
 
                    Borrower Name n/a       By /s/ Anthony J. Conway
 
                                Name and Title: Anthony J. Conway,              
                President/CEO
 
                   
 
          By   /s/ David A. Jonas                      
 
                    Borrower Name           Name and Title: David A. Jonas,
Chief Financial Officer
 
                   
 
                                U.S. Bank, N.A.   (Bank)                        
      By /s/ Bruce A. Gudlin             Name and Title: Bruce A. Gudlin, Vice
President

Borrower Address: 1 Rochester Medical Drive NW, Stewartville, MN 55976

     
Borrower Telephone No.:
   
 
   

Page 9 of 11



--------------------------------------------------------------------------------



 



Exhibit 10.5
ADDENDUM TO TERM LOAN AGREEMENT AND NOTE
This Addendum is made part of the Term Loan Agreement and Note (the “Agreement”)
made and entered into by and between the undersigned borrower (the `Borrower”)
and the undersigned bank (the `Bank”) as of the date identified below. The
warranties, covenants and other terms described below are hereby added to the
Agreement.
Financial Covenants. Financial terms used herein which are not specifically
defined herein shall have the meanings ascribed to them under generally accepted
accounting principles. For any Borrower who does not have a separate fiscal year
end for tax reporting purposes, the fiscal year will be deemed to be the
calendar year. Borrower (herein referred to as the “Subject Party”) will
maintain the following:
Fixed Charge Coverage Ratio as of the end of each fiscal quarter for the fiscal
quarter then ended of at least 1.30 to 1.
“Fixed Charge Coverage Ratio” shall mean (a) EBITDAR minus cash taxes, cash
dividends and Maintenance Capital Expenditures divided by (b) the sum of all
required principal payments (on short and long term debt and capital leases),
interest and rental or lease expense.
“EBITDAR” shall mean net income, plus interest expense, plus income tax expense,
plus depreciation expense plus amortization expense plus rent or lease expense.
“Maintenance Capital Expenditures” shall mean the dollar amount of Capital
Expenditures that are necessary to maintain the current level of revenues. For
the purposes of the covenant calculation, at no time shall the amount of the
Capital Expenditures used be less than $300,000.00 per fiscal year, prorated
evenly for the measurement periods required above.
“Capital Expenditures” shall mean the aggregate amount of all purchases or
acquisitions of fixed assets, including real estate, motor vehicles, equipment,
fixtures, leases and any other items that would be capitalized on the books of
the Subject Party under generally accepted accounting principles. The term
“Capital Expenditures” will not include expenditures or charges for the usual
and customary maintenance, repair and retooling of any fixed asset or the
acquisition of new tooling in the ordinary course of business.
Net Working Capital as of the end of each fiscal quarter in the amount of at
least $8,000,000.00.
“Net Working Capital” shall mean:

(i)   the amount of all assets which under generally accepted accounting
principles would appear as current assets on the balance sheet of the Subject
Party, plus 60% of LIFO reserve, if any,

Less

(ii)   the amount of all liabilities which under generally accepted accounting
principles would appear as current liabilities on such balance sheet, including
all indebtedness payable on demand or maturing (whether by reason of specified
maturity, fixed prepayments, sinking funds or accruals of any kind, or
otherwise) within 12 calendar months or less from the date of the relevant
statement, including all lease and rental obligations due in 12 calendar months
or less under capitalized leases, and including customers’ advances and progress
billings on contracts.

Financial Information and Reporting. This provision replaces in its entirety the
provision of the Agreement titled “Financial Information and Reporting”.
Financial terms used herein which are not specifically defined herein shall have
the meanings ascribed to them under generally accepted accounting principles.
For any Borrower who does not have a separate fiscal year end for tax reporting
purposes, the fiscal year will be deemed to be the calendar year. The financial
statements and other information previously provided to Bank or provided to Bank
in the future are or will be complete and accurate and prepared in accordance
with generally accepted accounting principles. There has been no

 



--------------------------------------------------------------------------------



 



material adverse change in Borrower’s financial condition since such information
was provided to Bank. Borrower will (i) maintain accounting records in
accordance with generally recognized and accepted principles of accounting
consistently applied throughout the accounting periods involved; (ii) provide
Bank with such information concerning its business affairs and financial
condition (including insurance coverage) as Bank may request; and (iii) without
request, provide to Bank the following financial information, in form and
content acceptable to Bank, pertaining to Borrower;
Interim Financial Statements: Not later than 60 days after the end of each
fiscal quarter, interim financial statements, compiled by a certified public
accounting firm acceptable to Bank.
Annual Financial Statements: Not later than 120 days after the end of each
fiscal year, annual financial statements, audited by a certified public
accounting firm acceptable to Bank.
Permitted Indebtedness. Notwithstanding the restrictions on indebtedness in
Section 2.7 of the Agreement, and so long as (a) no default has occurred and
(b) no default would be caused by such indebtedness, Borrower may without the
prior consent of Bank incur indebtedness to third parties in an aggregate amount
not to exceed $6,000,000.00 outstanding at any time.

                 
Dated as of
               
 
               
 
               
(Individual)
              (Non-Individual)
 
               
 
              Rochester Medical Corporation           Borrower Name n/a      
a/an Minnesota Corporation
 
               
 
              By: /s/ Anthony J. Conway           Borrower Name n/a       Name
and Title: Anthony J. Conway,
 
              President/CEO
 
               
 
              By: /s/ David A. Jonas
 
              Name and Title: David A. Jonas, Chief Financial
 
              Officer
 
               
 
              Agreed to:
 
              U.S. BANK N.A.
 
               
 
              By: /s/ Bruce A. Gudlin
 
              Name and Title: Bruce A. Gudlin, Vice President

 